DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-9 (Cancelled)

Allowable Subject Matter
Claims 10 and 14-22 are allowed.
Regarding claim 10, the closest prior art is US 2015/0020684 and US 2013/0224004. ‘684 teaches an air scrubbing system comprising an impeller with an 
Claims 14-22 depend upon claim 10.

Response to Arguments
The following is a response to Applicant’s arguments filed 18 Feb. 2021:

Applicant argues that the claim 10 objection is overcome by amendment. 
Examiner agrees and the objection is withdrawn.

Applicant argues that the claim rejections under 112(b) are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the exponential curve of Radhakrishnan refers to the stator vanes and not the impeller blades.
Examiner agrees. No prior art teaches impeller vanes with the claimed shape.

Applicant argues that the claim amendment overcomes the prior art. 


Applicant argues that the 12 or more blades is more than mere duplication of parts.
Examiner disagrees. Applicant’s Fig 4 cited in the arguments compares 12 and 16 blade simulations. However, no comparison is made in Fig 4 of an impeller with less than 12 blades. Thus, the Fig does not show that 12 or more blades produces significantly better results than less than 12 blades. Further, a showing of unexpected results (not significantly better results) is needed to overcome the obviousness. 
For instance, a vehicle with 3 or more wheels is significantly more stable than a vehicle with 1 wheel. However, the increase in stability, while significant, is not unexpected.

Applicant argues that the depth to diameter ratio is not an obvious change in size.
Examiner agrees and the rejection is withdrawn.

Applicant argues that claim 22 is allowable for its dependence on claim 10.
Examiner agrees. The limitations of the octagonal shape are taught by Isaacs in Fig 1, however claim 10 defines patentable subject matter and thus claim 22 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.